Citation Nr: 1721650	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-35 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness manifested by mental health symptoms and sleep impairment, headaches, and muscle and joint pain.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1988 to September 1996, which included service in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2011, the Veteran testified before a Decision Review Officer (DRO) at a local RO hearing at.  A transcript of the hearing is of record. 

On the August 2010 VA Form 9, the Veteran requested a Board hearing; however, in December 2014, the Veteran withdrew the hearing request and asked to proceed with appellate review.  38 C.F.R. § 20.704(e) (2016).
On the April 2017 VA Form 8 (Certification of Appeal), the RO incorrectly identified the issue of entitlement to an initial disability rating in excess of 20 percent for fibromyalgia as an issue on appeal.  Upon review of the record, the issue has not been procedurally prepared for appellate review.  In the November 2015 rating decision, the RO granted service connection for fibromyalgia with a 20 percent initial rating from July 28, 2011.  In December 2015, the Veteran filed a notice of disagreement with respect to the effective date assigned for the grant of service connection for fibromyalgia.  The Veteran did not file a notice of disagreement with respect to the initial disability rating assigned.  In February 2017, a Statement of the Case (SOC) was issued addressing the issue of entitlement to an effective date earlier than July 28, 2011 for service connection for fibromyalgia.  No substantive appeal was filed, so the appeal of the earlier effective date issue pertaining to the grant of service connection for fibromyalgia was not perfected.  

For these reasons, the Board finds that the issue of entitlement to an initial disability rating in excess of 20 percent for fibromyalgia is not before the Board.  The only issue on appeal is entitlement to service connection for a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness manifested by mental health symptoms and sleep impairment, headaches, and muscle and joint pain, as noted on the first page of the decision.  



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have any undiagnosed illness or medically unexplained chronic multisymptom illness apart from fibromyalgia.

3.  Mental health symptoms, sleep impairment, headaches, and muscle and joint pain are symptoms of service-connected postraumatic stress disorder (PTSD), service-connected headaches, and service-connected fibromyalgia.


CONCLUSION OF LAW

As the Veteran has no disability manifested by mental health symptoms and sleep impairment, headaches, and muscle and joint pain apart from service-connected PTSD, service-connected headaches, and service-connected fibromyalgia, the criteria for presumptive service connection for a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits.  The RO described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In July 2011, the RO provided the Veteran with a VA examination with a medical opinion, and obtained an addendum VA medical opinion.  The July 2011 VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal adjudicated herein.  The VA examiner considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Because there is no diagnosis of a "chronic disease" under 38 C.F.R. § 3.309(a) in this case, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases other than fibromyalgia. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Service Connection Analysis

The Veteran contends that he has an undiagnosed illness manifested by mental health symptoms, sleep impairment, headaches, and muscle and joint pain as a result of his service in the Southwest Asia theater of operations during the Persian Gulf War.  He seeks service connection on this basis.  

After review of all the lay and medical evidence, the weight of the evidence is against a finding of a current undiagnosed illness or a medically unexplained chronic multisymptom illness other than fibromyalgia, for which service connection is already established.  In the November 2015 rating decision, the RO specifically considered the symptoms of diffuse myofascial tenderness of the forearms, trapezius and supraspinatus muscles, neck, low back, right anterior chest, great trochanters and knees with 18 tender points when awarding the 20 percent rating for the service-connected fibromyalgia.  Fibromyalgia is a medically unexplained chronic multisymptom illness specifically listed under 38 C.F.R. § 3.317.   

At the July 2011 VA examination, the Veteran additionally reported muscle and joint pain, headaches (sharp, pounding pain over the right temporal area), sleep disorder (i.e., nightmares four to five times per week and poor sleep limited to four or five hours a night without sleeping pills), and other mental health symptoms.  After considering the reported symptoms and performing an interview and examination of the Veteran, the July 2011 VA examiner opined that the reported neurological issues were not related to a form of undiagnosed chronic illness such as Gulf War syndrome.  Rather, the July 2011 VA examiner opined that the mental health symptoms, including sleep impairment, were due to PTSD.  The July 2011 VA examiner also opined that the chronic headaches were caused by the service-connected PTSD disability.  


In the April 2011 rating decision, the RO specifically considered the symptoms of insomnia, nightmares, anxiety, three to four panic attacks a month, anger outbursts once or twice a month, feelings of paranoia, and a history of alcohol abuse when awarding the 30 percent rating for service-connected PTSD with alcohol dependence.  Service connection was established for headaches in the March 1997 rating decision, and the associated headache symptoms including head pain are contemplated in the 10 percent rating for headaches.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  In this case, the weight of the evidence shows no qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness other than fibromyalgia, and all symptoms believed to be attributable to the undiagnosed illness are considered part of the service-connected fibromyalgia, the service-connected PTSD, or the service-connected headaches.  The Veteran has no disability manifested by mental health symptoms and sleep impairment, headaches, and muscle and joint pain apart from service-connected PTSD, service-connected headaches, and service-connected fibromyalgia; therefore, the criteria for service connection for a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness are not met, so the appeal must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.14 (providing that rating the same disability under different diagnostic codes is prohibited as pyramiding); Esteban v. Brown, 6 Vet. 

App. 259, 261-62   (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 


ORDER

Service connection for a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness manifested by mental health symptoms and sleep impairment, headaches, and muscle and joint pain is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


